06/09/2022


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                             Case Number: DA 22-0259
                                NO. DA 22-0259

EMILY JOY COKER,

              Appellant,            )
                                            ORDER GRANTING
v.                                          ADDITIONAL TIME

                                    )
CHARLES PATRICK COKER.              )

              Appellee.             )



       Upon motion of the mediator, and good cause appearing,

       IT IS HEREBY ORDERED that the parties shall have until June 24,2022 to provide the

mediator with their position statements required under M.R.App. P Rule7.

       Dated this     day of June, 2022.



                                                   Judge

cc: Greg W. Duncan, mediator, gduncan@centronservices.com
    Emilie J. Coker, Appellant, EC8404@gmail.com
    Charles P. Coker, Appellee, 18 J Bar loop, Townsend, MT 59644




                                                                                  Electronically signed by:
                                                                                        Mike McGrath
                                                                           Chief Justice, Montana Supreme Court
                                                                                        June 9 2022